

Exhibit 10.72


GR-NEAM LTD.


Investment Management Agreement




This Agreement is made as of the 1st day of January, 2012, between:


1.    GR-NEAM LTD., a company incorporated under the laws of Ireland, having its
registered office at The Oval – Block 3, Ballsbridge, Dublin 4, Ireland
(“Manager”); and


2.    ALTERRA EUROPE PLC, a company incorporated under the laws of Ireland, and
the affiliates listed on Schedule E, (collectively “Client”).


WHEREAS, Client appoints Manager as the investment manager of that portion of
Client's assets constituting the Account (as defined below) for fees agreed upon
in Schedule A. III;


NOW THEREFORE, in consideration of the mutual agreements herein contained, it is
agreed as follows:
     
Section 1.    The Account


The cash, securities and other assets placed by Client in the account to be
managed under this Agreement (the “Account”) are listed on Section I of Schedule
A. Assets may be added to the Account at any time. Client will provide
notification to Manager of any such additions. The Account will include these
assets and any changes in them resulting from transactions directed by Manager,
withdrawals and additions made by Client, or dividends, interest, stock splits
and other earnings, gains or losses on the assets.


Assets of Client that are not to be managed by Manager are separately identified
on Schedule A ("Unmanaged Assets"). Manager may include these assets in its
periodic reports to Client, but will exclude their value when calculating
Manager's asset management fees.


Section 2.    Management of the Account


Manager will make all investment decisions for the Account, in Manager's sole
discretion and without first consulting or notifying Client, in accordance with
the investment restrictions and guidelines which are attached as Schedule B (the
“Investment Guidelines”). If Manager manages only a portion of Client’s total
assets, unless otherwise specified by

1

--------------------------------------------------------------------------------



Client in writing, Investment Guidelines’ restrictions relate specifically to
the assets managed by Manager. Client may change these Investment Guidelines at
any time, but Manager will be bound by the changes only after it has received
and agreed to them in writing. Other than by the Investment Guidelines and the
terms of this Agreement, the investments made by Manager on behalf of Client
will not be restricted in any manner, except by operation of law.


In the event that the Account ceases to conform to the Investment Guidelines as
a result of changes in market values, maturities, amortisation rates, credit
ratings or other characteristics of the securities within the portfolio, Manager
will not be required to take immediate action to bring the portfolio back into
compliance with the Investment Guidelines, but will: promptly inform Client of
the non-compliance; offer Client the opportunity to consult on the situation;
and use its discretion to return the portfolio to compliance as soon as possible
with a minimum of disruption to the portfolio.


Manager will have full power and authority, on behalf of Client, to instruct any
brokers, dealers or banks to buy, sell, exchange, convert or otherwise trade in
all securities, futures or other investments for the Account.
    
Manager will not be responsible for giving Client investment advice or taking
any other action with respect to Unmanaged Assets.


Client appoints Manager as the true and lawful attorney of Client for and in the
name, place and stead of Client, in Manager’s unrestricted discretion, to
operate and conduct the brokerage accounts of Client and to do and perform all
and every act and thing whatsoever requisite in furtherance of this Agreement,
including the execution of all writings related to the purchase or sale,
assignments, transfers and ownership of any stocks, bonds, commodities, or other
derivatives or securities, including, without limitation, such documentation
relating to restructuring, reorganisation or other action of or relating to the
issuer. Manager is hereby fully authorised to act and rely on the authority
vested pursuant to said power of attorney.


Section 3.    Transactions for the Account


Manager’s policy and practice in executing orders for clients is to take into
account a range of factors including price, costs, speed, likelihood of
execution and settlement, size, nature and any other consideration relevant to
the execution of the order. However in weighing up the importance of these
factors Manager takes into account a number of criteria for determining their
relative importance, including the categorisation of all Manager’s clients as
Professional Clients, the characteristics of Client’s order itself, the
characteristics of the financial instrument or asset class being executed and
the characteristics of the

2

--------------------------------------------------------------------------------



execution venues to which the order can be directed. A summary of Manager’s Best
Execution Policy is attached as Schedule F.


Client may direct all transactions for the Account to a particular broker,
dealer or bank, by writing the name and address of that broker, dealer or bank
in the space provided on Schedule A. IV.


Any tax-related documentation required by broker/dealers and/or custodian banks
shall be completed by Client. Upon receipt, Client shall process promptly as
failure to do so may result in transactions in Client's account to be subject to
backup withholding payments.


Section 4.    Transaction Confirmations


Manager will instruct the brokers, dealers or banks who execute transactions for
the Account to send Client all transaction confirmations, unless Client chooses
not to receive confirmations. If Client does not wish to receive individual
confirmations, this box should be checked. o


Client may elect to receive individual confirmations at any time by giving
Manager written notice.


Section 5.    Custody of Account Assets


The assets, documents of title or certificates evidencing title to Client’s
assets, and all cash in the Account will be vested in or deposited with the
Custodian or its nominees or otherwise as the Custodian will direct. Manager
will not have custody of any Account assets, documents of title or certificates
evidencing title to Client’s assets, or cash in the Account. Client will pay all
fees of the Custodian.


Client will authorise the Custodian to follow Manager's instructions to make and
accept payments for, and to deliver or to receive, securities, cash or other
investments purchased, sold, redeemed, exchanged, pledged or loaned for the
Account. Client also will instruct the Custodian to send Client and Manager
and/or provide online access to monthly statements showing the assets in and all
transactions for the Account during the month. Client shall copy to Manager
instructions given to the custodian named on Schedule A. II (the “Custodian”) in
relation to the Account.


Client will provide Manager with a copy of its agreement with the Custodian, and
will give Manager reasonable advance notice of any change of Custodian.



3

--------------------------------------------------------------------------------



Section 6.
Client Reports and Electronically Available CARA® Toolset and Information



Both Parties agree that the Web Access Addendum executed by Client and Manager’s
U.S. affiliate, General Re-New England Asset Management, Inc. (GR-NEAM) shall
govern Manager’s provisions and Client’s use of the electronically available
CARA® toolset and information.


Manager shall prepare 1) monthly appraisal reports and detailed holdings
reports, showing current book values, securities valuations, unrealised gains
and losses, book yields and average life; and 2) quality and maturity
distribution reports.


Client agrees to obtain its appraisal reports via GR-NEAM’s website, GRNEAM.com.
However, both Parties agree that Client has the right to receive hard copies and
that, upon Client’s written request, Manager will send Client hard copies of the
appraisal reports.


The Account's performance will be sent monthly, quarterly or annually upon
Client request. Ad hoc reports and presentation materials are prepared as
reasonably directed by Client.


Section 7.    Account Valuation


Manager will value the securities in the Account using independent pricing
sources. All securities in the Account that are listed and traded on a national
securities exchange shall be valued on the valuation date at the closing price
on the principal market where the securities are traded. All other securities
shall be valued in accordance with any reasonable valuation method selected by
Manager, consistent with industry accepted practices. While Manager does its
best to obtain representative market prices for all securities in the Account,
such prices do not always reflect the price actually received or paid on the
open market.


Section 8.    Manager's Fees


For Manager's services, Client will pay a percentage of the value, as determined
under Section 7 of this Agreement, of all assets in the Account (excluding
Unmanaged Assets) as of the last trading day of each calendar month. In the
event this Agreement is terminated prior to any month end, fees for the final
partial month shall be calculated based upon the valuation of assets performed
at the end of the prior month. The fees are payable at the end of each calendar
quarter for services provided by Manager during the prior three months. The
percentage amount of the fees is shown on Schedule A. III. In any partial
period, the fees will be reduced pro rata based on the number of days the
Account was managed.



4

--------------------------------------------------------------------------------



Client will be billed directly by Manager and will pay Manager's fees within 30
days of receiving the bill.


If Manager invests in securities issued by money market funds or other
investment companies for the Account, these securities will be included in the
value of the Account when Manager's fees are calculated. These same assets will
be subject to additional investment management and other fees that are paid by
the investment company but ultimately borne by its shareholders. These
additional fees are described in each investment company's prospectus.


Section 9.    Proxy Voting


Proxies for securities in the Account should be voted as follows:


o         N/A Account does not include equity securities.


o     Client directs Manager not to vote proxies for securities held for the
Account.


o
Client directs Manager to vote all proxies for securities held for Client's
Account in accordance with --



o    Manager’s own discretion

or
o    Client’s proxy voting guidelines attached as Schedule C.


Client shall direct Custodian to send promptly all proxies and related
shareholder communications to:


Glass Lewis & Co., LLC (“Glass Lewis”)
PVA – GEN016/General RE
One Sansome Street, Suite 3300
San Francisco, CA 94104


and to identify them as relating to Client’s Account. Client understands that
Glass Lewis will not be able to vote proxies if they are not received on a
timely basis by Glass Lewis and properly identified as relating to Client’s
Account.


These proxy voting instructions may be changed at any time by notifying Manager
in writing.



5

--------------------------------------------------------------------------------



Section 10.    Legal Proceedings


Manager will not provide legal advice or act for Client in any legal
proceedings, including bankruptcies or class actions, involving securities held
in the Account or issuers of those securities or any other matter, but shall
continue to monitor, manage and provide investment advice regarding investments
held in the Account.


Section 11.    Risk


Manager cannot guarantee the future performance of the Account, promise any
specific level of performance or promise that its investment decisions,
strategies or overall management of the Account will be successful. The
investment decisions Manager will make for Client are subject to various market,
currency, economic, political and business risks, and will not necessarily be
profitable.


Manager is required to provide Client with a Risk Disclosure notice in respect
of portfolio instruments and this is attached as Schedule G. This notice is
provided by Manager in compliance with requirements under the European
Communities (Markets in Financial Instruments) Regulations 2007 (Nos. 1 to 3)
(the “MiFID Regulations”).


Section 12.    Standard of Care; Limitation of Liability


Except as may otherwise be provided by law, Manager will not be liable to Client
for any loss (i) that Client may suffer as a result of Manager's good faith
decisions or actions where Manager exercises the degree of care, skill, prudence
and diligence that a prudent person acting in a like fiduciary capacity would
use; (ii) caused by following Client's instructions; or (iii) caused by the
Custodian, any broker, dealer or bank to which Manager directs transactions for
the Account or any other person.


Irish securities law imposes liabilities under certain circumstances on persons
who act in good faith, and this Agreement does not waive or limit Client's
rights under those laws.


Manager will not be responsible for Client's own compliance with the insurance
investment laws of Client's country of domicile or for Client's compliance with
applicable tax laws.


In managing the Account, Manager will not consider any other securities, cash,
or other investments or assets Client owns for diversification or other
purposes. Manager shall have no responsibility whatsoever for the management of
the Unmanaged Assets or any

6

--------------------------------------------------------------------------------



assets of Client other than the Account and shall incur no liability for any
loss or damage which may result from the management of such other assets.


Section 13.    Soft Commissions


Manager, as a matter of policy and practice, does not utilise research,
research-related products and other services obtained from brokers, or third
parties, on a soft commission basis.


Section 14.    Client Directions


The names and specimen signatures of each individual who is authorised to give
directions to Manager on Client's behalf under this Agreement are set forth on
Schedule D. Directions received by Manager from Client must be signed by at
least one such person. If Manager receives directions from Client which are not
signed by a person that Manager reasonably believes is authorised to do so,
Manager shall not be required to comply with such directions until it verifies
that the directions are properly authorised by Client.


Manager shall be fully protected in relying upon any direction signed or given
by a person that Manager reasonably believes is authorised to give such
directions on Client's behalf. Manager also shall be fully protected when acting
upon an instrument, certificate, or paper that Manager reasonably believes to be
genuine and to be signed or presented by any such person or persons. Manager
shall be under no duty to make any investigation or inquiry as to any statement
contained in any writing and may accept the same as conclusive evidence of truth
and accuracy of statements contained therein.


Section 15.    Confidentiality


Except with respect to both Clients’ and Managers’ respective regulators and
auditors and as otherwise agreed or as may be required by law, all information
relating to the assets, business, finances or other affairs of a confidential
nature of the other party of which either party may have become possessed during
the period of this Agreement shall be kept confidential, both during the
continuance of this Agreement and after its termination.


The parties shall preserve in confidence all Confidential Information (meaning
any and all information or materials of a party relating to the technology,
business or affairs of the disclosing party revealed, disclosed or furnished to
the receiving party either orally, in writing or by inspection, that could
reasonably be understood by the receiving party to be proprietary or
confidential information or materials of the disclosing party, received from the
other party) using the same degree of care as it uses to preserve and safeguard
its own

7

--------------------------------------------------------------------------------



Confidential Information, but in no event less than a reasonable degree of care
and in accordance with Ireland’s Data Protection Acts 1988 and 2003 (as
amended).


Client must not without Manager's prior written consent disclose Manager's
Confidential Information in whole or in part to any other person save for other
Eligible Users within Client's organisation. The obligations as to
confidentiality contained in this Agreement shall continue in force
notwithstanding termination of this Agreement, however caused.
    
All data and information submitted to Manager by Client in connection with the
services provided under this Agreement (the “Client Data”) may be stored and
transferred within the European Economic Area (EEA) or transferred to, and
stored in, countries outside the EEA. Those countries may not provide an
adequate level of protection in relation to processing Client Data. Client Data
may also be processed by staff operating outside the EEA who work for Manager.
By submitting personal data, Client agrees to this transfer, storing and
processing. Manager will take all steps reasonably necessary to ensure that
Client Data is treated securely. Manager is committed to protecting the security
of Client Data and uses a variety of security technologies and procedures to
help protect Client Data from unauthorised access and use. As effective as
modern security practices are, no physical or electronic security system is
entirely secure. Manager cannot guarantee the complete security of its database,
nor can it guarantee that information supplied by Client will not be intercepted
while being transmitted to Manager over the Internet. Any transmission of Client
Data is at Client's own risk. Manager has implemented strict internal guidelines
to ensure that Client’s privacy is safeguarded at every level of Manager’s
organization. Manager will continue to revise policies and implement additional
security features as new technologies become available.


Upon the expiration or termination of this Agreement, Client shall return all
Confidential Information and all copies of Confidential Information to Manager.


Section 16.    Non‑Exclusive Agreement


Manager provides investment advice to other clients and may give them advice or
take actions for them, for Manager's own accounts or for accounts of persons
related to or employed by Manager, which is different from advice provided to or
actions taken for Client.


Manager is not obligated to buy, sell or recommend for Client's Account any
security or other investment that Manager may buy, sell or recommend for other
clients or for the account of Manager or its related persons or employees.



8

--------------------------------------------------------------------------------



If Manager obtains material, non‑public information about a security or its
issuer that Manager may not lawfully use or disclose, Manager will have no
obligation to disclose the information to Client or to use it for Client's
benefit.


Section 17.    Term of Agreement


Either Client or Manager may cancel this Agreement at any time upon 30 days
written notice. This Agreement will remain in effect until terminated.
Termination of this Agreement will not affect (i) the validity of any action
that Manager or Client has previously taken; (ii) the liabilities or obligations
of Manager or Client for transactions started before termination; or (iii)
Client's obligation to pay Manager's fees through the date of termination. Upon
termination, Manager will have no obligation to recommend or take any action
with regard to the securities, cash or other assets in the Account.


Section 18.    Agreement Not Assignable


Neither party may assign its rights and/or obligations hereunder or any of them
without the consent in writing of the other party (which consent shall not be
unreasonably withheld) and if such consent is given, any assignment is subject
to compliance with the requirements of the Irish Financial Regulator (the
“Financial Regulator”).


Section 19.    Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
Ireland.


Each of the parties hereto hereby submits to the non-exclusive jurisdiction of
the Courts of Ireland.


Section 20.    Miscellaneous


If any provision of this Agreement is or becomes inconsistent with any
applicable law or rule, the provision will be deemed rescinded or modified to
the extent necessary to comply with such law or rule. In all other respects,
this Agreement will continue in full force and effect. This Agreement contains
the entire understanding between Manager and Client and may not be changed
except in writing signed by both parties. Failure to insist on strict compliance
with this Agreement or with any of its terms or any continued conduct will not
be considered a waiver by either party under this Agreement.


Manager notes that Manager’s U.S. affiliate GR-NEAM, also manages assets on
behalf of Client, pursuant to a separate Investment Management Agreement. Client

9

--------------------------------------------------------------------------------



acknowledges and agrees, in order to facilitate the effective management of the
relationship between Client, GR-NEAM and Manager, that Manager will share
systems and may transfer information concerning both the Client and the Account
to GR-NEAM. This will be done in accordance with the terms of a "Model Contract"
between Manager and GR-NEAM which complies with the European Commission Decision
(2004/915/EC) of 27 December 2004.


The Irish Investor Compensation Act 1998 (the "Act") established a compensation
scheme in Ireland which provides for the payment of compensation to certain
clients of investment firms in certain circumstances. While Manager is a member
of that scheme, Professional Clients are not eligible for compensation under the
scheme. Pursuant to the requirements of the MiFID Regulations, Manager is
required to classify all clients as Retail, Professional or Eligible
Counterparties. Manager has categorised Client as a Professional Client.


Client will promptly take such action as may be reasonably necessary to permit
Manager to perform its obligations and exercise its rights and powers as
contemplated by this Agreement and, in particular, will supply (or procure to be
supplied) to Manager such information as Manager reasonably considers to be
appropriate for this purpose or as Manager reasonably requests and will execute
and deliver (or procure to be executed and delivered), at the request of
Manager, any necessary documents, consents and authorities in favour of Manager
or as it may direct.


Section 21.    Notices


All notices and instructions with respect to the Account or other matters
covered by this Agreement may unless otherwise stated, be made by facsimile,
email, letter or other electronic means to Client and to Manager at the
addresses at the end of this agreement or to another address provided in
writing.


Section 22.    Representations of Client


Client represents and warrants to Manager that (a) Client is the beneficial
owner of all assets in the Account and except as specifically identified by
Client, there are no restrictions on transfer or sale of any of those assets;
(b) this Agreement has been duly authorised, executed, and delivered by Client,
is Client's valid and binding obligation enforceable in accordance with its
terms and no statute, regulation, rule, order, judgment or contract binding on
Client prohibits Client’s execution or performance of this Agreement; (c) the
names of the individuals who are authorised to act under this Agreement on
behalf of Client have been given to Manager in writing; (d) no government
authorisations, approvals, consents, or filings not already obtained are
required in connection with the execution, delivery, or performance of this
Agreement by Client; and (e) it is not an employee

10

--------------------------------------------------------------------------------



benefit plan, nor a Person acting on behalf of any such plan. Client agrees to
notify Manager in writing within five (5) days after the occurrence of an event
making the above warranties no longer accurate.


Client agrees to indemnify, defend and hold harmless Manager and its officers,
directors, agents, employees, shareholders, legal representatives, successors
and assigns, from and against any and all claims, actions, suits, damages,
costs, liabilities, judgments, losses, charges, costs and expenses, including
attorneys’ fees, of Manager arising from any failure by Client to accurately
disclose its status under this Section or by reason of any defect in Client’s
authority to appoint Manager under this Agreement.


Section 23.    Representations of Manager


Manager represents and warrants that this Agreement has been duly authorised,
executed and delivered by Manager and is its valid and binding obligation and
that it is authorised by the Financial Regulator, pursuant to the MiFID
Regulations, to carry out the service of portfolio management.    








Section 24.    Review


Client has received information on Manager’s Best Execution Policy, attached as
Schedule F. By signing this Agreement, Client consents to the Best Execution
Policy.
  
Section 25. Independent Contractor


Except to the extent expressly provided herein, the relationship of Manager to
Client is and shall remain during the term of this Agreement that of independent
contractor. Manager and Client are not partners or joint venturers with each
other under this Agreement, and nothing in this Agreement shall be construed so
as to make them partners or joint venturers, or to impose any liability as such
on either of them.


Unless otherwise expressly provided or authorised in this Agreement, neither
party shall have authority to act on behalf of or to represent the other in any
way or otherwise be deemed an agent of the other or to have any power to enter
into any transaction or otherwise bind each other.
 





11

--------------------------------------------------------------------------------







AGREED TO AND ACCEPTED BY:
    
GR-NEAM LTD.
ALTERRA EUROPE PLC

    
    
    
    
        
    
    


    
Signed________________________        Signed_______________________
    
Name:                            Name:
Title:                            Title:    


                            


Principal Address:                    Principal Address:
    
    
The Oval – Block 3                     7/8 Wilton Terrace
Ballsbridge                         Dublin 2, Ireland        
Dublin 4, Ireland                    
                            
                            
U.S. Mailing Address:


c/o Alterra Capital Services USA LLC
1350 Avenue of the Americas
Suite 1130
New York, NY 10019
                    







12